Case 4:18-cv-04412 Document 133 Filed on 10/22/19 in TXSD Page 1 of 2
TRANSCRIPT ORDER FORM (DKT-13) - READ INSTRUCTIONS ON LAST PAGE BEFORE COMPLETING

 

 

 

 

 

 

District Court Jv DU TNE Merl Ds ThicT ~ Aousr Tor) District Court Docket No. 4 :/ £ “Cu O ¥4/ j
Short Case Titlec{ Na) Said & TAL V Ba YAas Cortén ET AL
ONLY ONE COURT REPORTER PER FORM Court Reporter So Ynj
Sorent Sn
Date Notice of Appeal Filed in the District Court EPTEMEH- JO, Zl? Court of Appeals No. fy) pitts mr
* Ep May
ag
PART I. (To be completed by party ordering transcript. Do not complete this form unless financial arranggpents Wr e Bap ade, see
instructions on page 2.) Mily 5 Dig
A. Complete the Following: Fear,
J&INo hearings OTranscript is unnecessary for appeal purposes L)Transcript is already on file in the Clerk’s ‘tg,
OR Cou
Check all of the following that apply, include date of the proceeding.
This is to order a transcript of the following proceedings: OBail Hearing XVoir Dire
LOpening Statement of Plaintiff L1Opening Statement of Defendant
DClosing Argument of Plaintiff DClosing Argument of Defendant:
K1Opinion of court OJury Instructions OSentencing
—— Oth ings not listed above: oo : . -

Hearing Date(s j Ju

 

Failure to specify in adequate detail those proceedings to be transcribed, or failure to make prompt satisfactory
financial arrangements for transcript, are grounds for DISMISSAL OF APPEAL.

B. This is to certify satisfactory financial arrangements have been made. Method of Payment:

(JPrivate Funds; (Criminal Justice Act Funds (Enter Authorization-24 via eVoucher);

KOther IFP Funds; Advance Payment Waived by Reporter; JU.S. Government Funds

COther

Signature ‘hh an +t SEE ATTACHE SK fe ES | Date Transcript Ordered,
Print Nam ~[om Sail Phone S17 ~307- 2087
Counsel for Fao SE

Address /600 Luria Qe, Afdvasor TA TH 72K 8-474

Email cfsttemney: WA Sxial @ Gt doo. Cover Fon ASSISTANGE

PART Il, COURT REPORTER ACKNOWLEDGMENT (To be completed by the court reporter and filed with the Court of
Appeals within 10 days after receipt. Read instructions on page 2 before completing.)

Date Transcript Order Date Satisfactory Arrangements Estimated Completion Date | Estimated Number of
Received for Payment were Made Pages

 

 

 

|

Payment arrangements have NOT been made or are incomplete.

 

 

 

 

 

Reason: LDeposit not received LJUnable to contact ordering party Awaiting creation of CJA 24 eVoucher
COther (Specify)

 

Date Signature of Reporter Tel.
Email of Reporter

Part III. NOTIFICATION THAT TRANSCRIPT HAS BEEN FILED IN THE DISTRICT COURT (To be completed by
court reporter on date of filing transcript in the District Court. This completed form is to be-filed with the Court of Appeals.)

 

This is to certify that the transcript has been completed and filed at the District Court today.
Actual Number of Pages ‘Actual Number of Volumes

Date Signature of Reporter

 
Case 4:18-cv-04412 Document 133 Filed on 10/22/19 in TXSD Page 2 of 2

JOHN SAIN, Pro Se (de dhe

TDCI ID# 01373168

O.L. Luther Unit (P2)
1800 Luther Dr.

Navasota, TX 77868-4714

DAVID CUMMINGS, Pro Se Y (Li ae
Cc

TDCJ ID# 02153663

O.L. Luther Unit (P2)
1800 Luther Dr.

Navasota, TX 77868-4714

- PHILLIP GULLETT, Pro Se JIM LeeLee
--— ~—FDCJID#01672020 — . — - - ae oe .

O.L. Luther Unit (P2)
1800 Luther Dr.
Navasota, TX 77868-4714

x
DAVID WILSON, Pro Se b>

TDC] ID# 01648044

O.L. Luther Unit (P2)
1800 Luther Dr.

Navasota, TX 77868-4714
